— In consolidated proceedings pursuant to article 7 of the Real Property Tax Law to review tax assessments on petitioner’s real property for the tax years 1973-1974 through 1975-1976, petitioner appeals from a judgment of the Supreme Court, Queens County, dated December 23, 1977, which, after a nonjury trial, confirmed the tax assessments. Judgment modified, on the facts, by reducing the assessment on the building for each of these three periods to $715,000. As so modified, judgment affirmed, without costs or disbursements. In our opinion, the assessments were excessive to the extent indicated. Titone, J. P., Shapiro, Margett and Martuscello, JJ., concur.